Respondent entered into a contract with appellant under the terms of which he agreed to haul logs from the scene of the logging operations and dump them in Lake Washington, the agreed price for the services being five dollars per thousand feet. The Puget Sound Log Scaling and Grading Bureau's scale was to be the basis upon which to compute the number of feet of timber hauled and the amount to be paid. Under this agreement, during the summer of 1926, certain logs were hauled, certain moneys paid, and this action was commenced to recover the balance claimed to be due.
The only dispute between the parties arises over the amount of logs hauled, as shown by the scale bills of June 23 and July 8, 1926, appellant claiming that all of the logs shown in the scale *Page 696 
bill of July 8, 1926, were included in the two scale bills of June 23; that, after the logs had been scaled on June 23, it became necessary, by reason of the rafts having been broken up, to re-raft the logs and re-scale them; while respondent claims pay for the logs shown on the two scale bills of June 23, and also as shown on the one scale bill of July 8.
The testimony of the log scaler, McDonald, tends to show that all the logs in the scale bill of July 8 had been previously scaled by him on June 23. In this testimony he was evidently mistaken, for all of the timber included in raft No. 56,950 and raft No. 56,949, scaled June 23, 1926, was, on June 25, 1926, purchased by the Stimson Mill Company, as shown by their invoice statement, and paid for by check dated June 25, 1926, in the amount of $4,728.36.
The matters involved in this dispute are purely questions of fact, and a careful examination of the record convinces us that the findings of the trial court are abundantly supported by the testimony.
Judgment affirmed.
MACKINTOSH, C.J., PARKER, MITCHELL, and TOLMAN, JJ., concur.